     Case 2:20-cv-01962-GMN-DJA Document 5 Filed 12/14/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    DONALD TAYLOR,                                   Case No. 2:20-cv-01962-GMN-DJA
12                       Petitioner,                   ORDER
13           v.
14    DIRECTOR, NEVADA DEPARTMENT
      OF CORRECTIONS, et al.,
15
                         Respondents.
16

17

18          Petitioner Donald Taylor has submitted a petition for a writ of habeas corpus pursuant to

19   28 U.S.C. § 2254. ECF No. 1. Previously, the court directed Taylor to file an application to

20   proceed in forma pauperis to determine whether he is eligible financially for appointment of

21   counsel. ECF No. 3. Taylor has filed that application. ECF No. 4. The court finds that he is

22   unable to afford counsel. See 18 U.S.C. § 3006A(a)(2)(B). As the court noted previously, Taylor

23   presents issues of complexity that could benefit from the assistance of counsel. The court will

24   appoint the Federal Public Defender provisionally to represent him.

25          IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

26   No. 4) is GRANTED.

27          IT FURTHER IS ORDERED that the Federal Public Defender is appointed provisionally

28   as counsel for petitioner. The Federal Public Defender will have 30 days from the date of entry of
                                                      1
     Case 2:20-cv-01962-GMN-DJA Document 5 Filed 12/14/20 Page 2 of 2



 1   this order either to undertake representation of petitioner or to indicate to the court the office's
 2   inability to represent petitioner. If the Federal Public Defender is unable to represent petitioner,
 3   then the court will appoint alternate counsel, subject again to establishment of financial eligibility.
 4   The court will set a deadline for filing of an amended petition or a motion seeking other relief
 5   after counsel has appeared. The court does not signify any implied finding of tolling during any
 6   time period established or any extension granted. Petitioner always remains responsible for
 7   calculating the limitation period of 28 U.S.C. § 2244(d)(1) and timely presenting claims. The
 8   court makes no representation that the petition, any amendments to the petition, and any claims in
 9   the petition or amendments are not subject to dismissal as untimely. See Sossa v. Diaz, 729 F.3d
10   1225, 1235 (9th Cir. 2013).
11          IT FURTHER IS ORDERED that the clerk add Aaron Ford, Attorney General for the
12   State of Nevada, as counsel for respondents.
13          IT FURTHER IS ORDERED that respondents' counsel must enter a notice of appearance
14   within twenty-one (21) days of entry of this order, but no further response will be required from
15   respondents until further order of the court.
16          IT FURTHER IS ORDERED that the clerk provide copies of this order and all prior
17   filings to both the Attorney General and the Federal Public Defender in a manner consistent with
18   the clerk's current practice, such as regeneration of notices of electronic filing.
19          IT FURTHER IS ORDERED that, notwithstanding Local Rule LR IC 2-2(g), paper copies
20   of any electronically filed exhibits need not be provided to chambers or to the staff attorney,
21   unless later directed by the court.
22          DATED: December 14, 2020
23                                                                  ______________________________
                                                                    GLORIA M. NAVARRO
24                                                                  United States District Judge
25

26

27

28
                                                         2
